DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “the ambiguous information” in identifying the non-ambiguous information or the ambiguous information from the information according to the scores, where the ambiguous information is unclear.
4 recites the limitation “the ambiguous information” in wherein the identifying the non-ambiguous information or the ambiguous information from the information according to the scores, where the ambiguous information is unclear.

Claim 3 recites the limitation “the ambiguous information” in identifying the non-ambiguous information or the ambiguous information from the information according to the scores. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the ambiguous information” in identifying the non-ambiguous information or the ambiguous information from the information according to the scores. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the ambiguous information” in wherein the identifying the non-ambiguous information or the ambiguous information from the information according to the scores. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “ambiguous information” in determining an information as ambiguous information if the score of the information is no more than a first threshold. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the score of the information” in determining an information as ambiguous information if the score of the information is no more than a first threshold. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “an information” in determining an information. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “an information” in determining an information as non-ambiguous information if the score of the information is no less than a second threshold. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the score of the information” in determining an information as non-ambiguous information or ambiguous information by an operator or by an ambiguity analysis model if the score of the information is more than the first threshold and less than the second threshold. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “ambiguous information” in determining an information as non-ambiguous information or ambiguous information by an operator or by an ambiguity analysis model if the score of the information is more than the first threshold and less than the second threshold. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the score of the information” in determining an information as non-ambiguous information or ambiguous information by an operator or by an ambiguity analysis model if the score of the information is more than the first threshold and less than the second threshold. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 which depends on Claim 8 recites the limitation “an ambiguity analysis model” in wherein the obtaining an ambiguity analysis model . There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “to display” in wherein to display the non-ambiguous information on the interface of the device. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the sentiment type” in wherein the sentiment type is marked by the system in the following steps. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “obtain sentiment types of the non-ambiguous information” in analyzing the set of sentences with the sentimental collocations or the set of sentences without the sentimental collocations to obtain sentiment types of the non-ambiguous information. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the sentiment type” in wherein the sentiment type is determined using a sentiment analyzer, the sentiment analyzer comprising at least one of a Maximum entropy algorithm training model or a support vector machine (SVM) model. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “a sentiment type” in receive, over the network from the system, second non-ambiguous information marked with a sentiment type of the one or more sentimental types, the second non-ambiguous information containing the second user input. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the same sentiment type” in display a comparison of a number of information marked with the same sentiment type. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 which depends on Claim 1 recites the limitation “the one or more sentimental types” in wherein the interface comprises a field of interest added by the user as a shortcut associated with a sentiment type of the one or more sentimental types. There is insufficient antecedent basis for this limitation in the claim.


Claim Objections
In Claim 4 the limitation recites “determining an information as non-ambiguous information if the score of the information is no less than a second threshold.”, is missing a semicolon. Necessary correction is required.

Allowable Subject Matter
Claims 19-20 are allowed.

The closest art neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The closest art Gahlot et al. (US #2012/0278253) in view of Chatterjee et al. (US #2016/0162582) further in view of Gordon et al. (US #2016/0162790), Moudy et al. (US #2016/0300135), and Maes et al. (US #2002/0135618) teaches a method implemented on a device comprising a storage and a processor, comprising:
obtaining a user input via an interface of the device, wherein the interface includes a conversational interface;
sending, over a network, the user input to a system.


receiving, over the network from the system, non-ambiguous information obtained based on an ambiguity analysis performed by the system on information retrieved based on the user input, the non-ambiguous information containing the user input; and
displaying the non-ambiguous information on the interface of the device.

These limitations, in combination with the remaining limitations of independent Claims 19 and 20 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651